March 21, 1958

Honorable L. F. Benson,
Criminal District Attorney,
Galveston County Courthouse,
Galveston, Texas               Opinion No. WW-395.
                               Re:   Does the existence of an
                                     inactive Junior College
                                     District, comprising only
                                     a portion of a county,
              .                      preclude the establishment
                                     and operation ofa Junior
                                     College District embracing
                                     the entire county under
                                     Article 2815h, Vernon's
                                     Annotated Civil Statutes,
Dear Mr. Benson:                     and related questions.
          In your letter of March 7, 1958, you request our
opinion on two questions which are substantially as follows:
         (1) Does the existence of the inactive
    Galveston Junior College District, which is
    established within the boundaries of the City
    of Galveston and the Galveston Independent
    School District (comprising only a portion of
    Galveston Island) prevent the establishment and
    operation of the Galveston County Junior College
    District, which embraces the entire County of
    Galveston, as provided by Article 2815h, Vernon's
    Annotated Civil Statutes?
          (2) If so, what, if any, is the legal
     process for dissolving the present Galveston
     Junior College District?
          You state that the Galvestop Junior College District
was established pursuant to an election held on November 2,
1935, but the maintenance tax proposal was defeated in the
election of June 27, 1936. Therefore, such district has never
established or operated a junior college, and we assume that
there has been no other activity conducted by such district.
Honorable L. F. Benson, Page 2 (l'W%%).


          You further state that on March 3, 1958, the State
Board of Education approved the Galveston County Junior College
District, which is co-extensive with the boundaries of Galves-
ton County, and which embraces the territory of'the inactive
Galveston Junior College District.
          Article 2815h, Vernon's Annotated Civil Statutes,
devolves upon the State Board of Education the duty of deter-
mining the need for a junior college in a particular area
(Section 1); that such college serves the public'convenience
and necessity (Section la); and the feasibility and desirability
of establishing such a college (Section 3; and In numerous other
section of such Article).
          Since there is now no existing, active, operating,
actual junior college conducted by the Galveston Junior College
District, in our opinion, the approval by the State Board of
Education of the Galveston County Junior College District,
which proposes to place Into operation an actual operating
junior college, was a proper exercise of the discretion of the
State Board. The Legislative scheme, revealed in Article
2815h, Vernon's Annotated Civil Statutes, envisions the crea-
tion and operation of a junior college which, in fact, supplies
a public need by complying with Section 12 of suoh Article:
               "A Junior College as here considered must
     consist of the Freshman and 'Sophomorecollege work
     taught either separately or in conjunction with the
     Junior and Senior years of the High school, and the
     course of study must be submitted and approved by the
     State Department of Education before It may be offered."
          In our opinion, the Legislature did not intend that
a present public need go unsatisfied because the electorate
then, in the former attempted creation of a junior college in
only a portion of the proposed area, was unwilling to levy a
tax to meet the need as it may have existed some twenty-three
years ago.
          We are of the opinion that the controlling question
as to propriety of the creation of the Galveston County Junior
College District, encompassing the whole of Galveston County,
and the actual operation of a Junior College thereby is governed
by the present need, as may be found by the State Board of Edu-
cation, and by compliance with the organizational and operational
provisions of applicable statutes. ,Furthermore,we are unable
to find a prohibition against the boundaries of one junior
college district as now proposed,,overlapping the boundaries of
such a district as now exists.
Honorable L. F. Benson, Page'3 (W-395).


         Your first question'is answered In the negative.
          Attorney General's Opinion No. V-1221 (1951) estab-
lishes that, absent specific authority and statutory procedure
to effect a dissolution of an existing junior college district,
there is no authority or procedure prescribed for, or to effect
such dissolution. Article,2815q, authorlzing.the dissolution
of union junior college districts, in the manner provided by
Article 2767, Vernon%! Annotated Civil Statutes, would not
apply to the Galveston Junior College District,,as is shown
by the above cited Attorney General's Opinion.
          Therefore, in answer to your second question, In our
opinion, there is no present legal process for dissolving the
present Galveston Junior College District.




                           SUMMARY


               The existence of the Inactive
               Galveston Junior College District,
               established within a portion of
               Galveston County, would not ,prevent
               the establishment and operation of
               the Galveston County Junior College
               District embracing the entire county
               of Galveston, as provided by Article
Honorable L. F. Benson, Page,4 (WW-3%).


               2815h, Vernon's Annotated Civil Statutes;
               and the existing inactive Galveston
               Junior College District may not be
               abolished under existing law.
                                Very truly   yours,

                                WILL WILSON
                                Attorney General of,Texas

                                By c$%L&
                                      Tom I. McFarling
                                      Assistant
TIM:pf
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
J. Arthur Sandlin
L. P. Lollar
Fred Werkenthin
B. H. Timtnlns,Jr.
REVIEWED FOR THE ATTORNEY GENERAL
By:   W. V. Geppert.